Case 1:17-cr-00548-PAC Document 121 Filed 08/02/19 Page1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA S117 Cr. 548 (PAC)
-v.-
JOSHUA ADAM SCHULTE,
Defendant.
STATE OF NEW YORK )
COUNTY OF NEW YORK SS.!

SOUTHERN DISTRICT OF NEW YORK.)

I, LUIS CRUZ, pursuant to Title 28, United States Code, Section 1746, declare
under penalty of perjury:

1, Iam a computer scientist with the Federal Bureau of Investigation (“FBI”)
and have been so employed since 2015. I am currently assigned to a squad responsible for
conducting investigations into cybercrime. Through my training and experience, I am familiar
with the use of computers in criminal activity and the forensic analysis of electronically stored
information.

2. Beginning in or about mid-April 2017, I, along with other computer
scientists, was involved in forensically analyzing electronic devices seized from the residence of
the defendant Joshua Adam Schulte pursuant to various search warrants (the “Electronic
Devices”). When I joined the investigation, | was aware that the FBI had obtained a warrant to
search the Electronic Devices for evidence of espionage and related offenses, in connection with
the disclosure of classified information by WikiLeaks.org that began in March 2017 (the
“Espionage Warrant”). I was also aware that prior to my joining the investigation, the FBI had

briefly stopped reviewing the Electronic Devices upon discovering evidence of, among other
Case 1:17-cr-00548-PAC Document 121 Filed 08/02/19 Page 2 of 5

things, child pornography on Schulte’s desktop computer (the “Desktop Computer”), and that the
FBI started searching the Electronic Devices again only after obtaining another warrant
authorizing the seizure of evidence related to child pornography and copyright infringement
offenses (the “Supplemental Warrants”). I reviewed the Espionage Warrant and Supplemental
Warrants before I started reviewing the Electronic Devices.

3, When I joined the investigation, I was initially tasked with reviewing the
Desktop Computer. Based on my review of Schulte’s Desktop Computer and my conversation
with other computer scientists, I am aware that the Desktop Computer contained four storage
devices, three of which were configured as an encrypted Raid 5 volume, that is, a data storage
system that combines multiple drives into one unit for, among other things, data redundancy (the
“Raid 5 Volume”), I am also aware that the Raid 5 Volume was decrypted by other FBI personnel
who were able to, among other things, extract the decryption key from the Desktop Computer.

4, Within the Raid 5 Volume, there was an approximately 100 gigabyte of
space allocated to an encrypted Linux Mint Virtual Machine (the “VM”). In general, a virtual
machine is a full computer system within a physical computer. I was able to defeat the full disc
encryption of the VM by inputting a password (“Password-1”). Based on my conversations with
others, | am aware that Password-1 was obtained based on a forensic examination of other of the
Electronic Devices (the “Forensic Examinations”), which reflected that Schulte used Password-1
for other of his accounts.

5. After defeating the full disc encryption of the VM, I discovered a user
account “josh” with a password protected home directory (the “Home Directory”). I was able to
log into and access the Home Directory by inputting a different password obtained from the

Forensic Examinations (““Password-2”’).
Case 1:17-cr-00548-PAC Document 121 Filed 08/02/19 Page 3 of 5

6. Upon accessing the Home Directory, | identified a file titled “data.bkp” that
was approximately 50 gigabytes in size (the “Data File”). Initially, when I opened the Data File,
the file appeared to contain a high degree of randomness. However, | determined that an
encryption software called VeraCrypt was installed on the VM. VeraCrypt allows users to create
encrypted, password protected containers (e.g., zip files) on their computers. Based on the size of
the Data File and its contents, which appeared to be highly random data, and based on the presence
of VeraCrypt on the VM, I determined that the Data File was potentially a VeraCrypt encrypted
container.

7. On or about April 20, 2017, I was subsequently able to decrypt the Data File
using VeraCrypt Software by entering Password-1— that is, the same password used to access the
VM. Once the Data File was decrypted, it was immediately apparent to me from the names of the
files that many likely contained child pornography. Exhibit A to my declaration is a screenshot of
the decrypted Data File showing the folder structure on the left side of the screen. As reflected on
Exhibit A, the folder names included, among others, “1 lyr old”; “13 YO IN BATH”; and “kids.”
The other portion of Exhibit A shows the names of some of the files within the folder titled “new.”
The file names include, among others, “(PTHC) Kelly 8Y0 — Sucking & Trying Fuck.avi”; “(pthc)
TF-BTF-01 — Man Gets In Bed With Hot 7yo.mpg”; and “3+4yr 2 Girls children sexually abused
BEAUTIFUL Venezuela part-2 .mpg”.

8. After decrypting the Data File and observing file names that appeared to
indicate child pornography, I and another computer scientist promptly contacted FBI Special
Agent Richard J. Evanchec, who at the time was one of the case agents in charge of the
investigation. After consulting with Special Agent Evanchec, I opened several of the files, which

appeared to me to contain child pornography.
Case 1:17-cr-00548-PAC Document 121 Filed 08/02/19 Page 4 of 5

9. In addition, within the Data File, there was an additional file also titled
“data.bkp” that was several gigabytes in size and that also contained a high degree of randomness
(the “Second Data File”). I was able to decrypt the Second Data File using VeraCrypt Software
by entering the same password used to defeat the full disc encryption of the VM and to access the
Data File, as described above. Once the Second Data File was decrypted, it contained forensic
artifacts of files having names indicative of child pornography.

10. After I identified and decrypted the Data File and Second Data File, I and
other computer scientists also identified within the Raid 5 Volume another VeraCrypt encrypted
container titled “volume,” which appeared to contain over approximately 100 gigabytes of data
(the “Volume Encrypted Container”), Once the Volume Encrypted Container was decrypted, it
contained, among other things, additional images and videos (the “Additional Child
Pornography”). I understand that the Additional Child Pornography was reviewed by members of
the FBI’s Crimes Against Children Squad who determined that it was, in fact, child pornography.

11. Inaccessing the foregoing locations on the Desktop Computer, I did not use
any forensic techniques, such as keyword searches, directed to identifying child pornography.
Rather, my focus in reviewing the Desktop Computer was to unlock and review hidden, encrypted,
and/or password protected portions of the Desktop Computer to identify evidence of the espionage
offenses. Based on my training, experience, and participation in this and other investigations, I
believed that the Data File, Second Data File, and Volume Encrypted Container were likely to
contain evidence of the espionage offenses based on their location, size, and encryption, and |
would have attempted to decrypt and review the files in those locations pursuant to the Espionage
Warrant whether or not I was also authorized to review the Desktop Computer for evidence of

child pornography.
Case 1:17-cr-00548-PAC Document 121 Filed 08/02/19 Page 5 of 5

12. I declare under penalty of perjury that, to the best of my knowledge, the

foregoing information is true and correct.

Dated: New York, New York
August 2, 2019

 

 

Luis Cruz
Computer Scientist
Federal Bureau of Investigation
